Citation Nr: 1202237	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected scoliosis and degenerative disc disease of the thoracolumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent for scoliosis, degenerative disc disease, and arthritis of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her husband.



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to March 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2008, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.  In June 2011, the Veteran was notified that the VLJ who chaired the October 2008 hearing was no longer employed by the Board.  She was provided the opportunity to request another hearing before a VLJ who would participate in the final determination of her case in accordance with 38 C.F.R. § 20.707 (2011).  The Veteran responded in a June 2011 letter that she did not wish to appear at another hearing.  

In February 2009, the Board granted the claim for entitlement to service connection for a thoracolumbar spine disability and denied the claim for entitlement to service connection for degenerative disc disease of the cervical spine.  The Veteran appealed the denial of her claim to the Court of Appeals for Veterans Claims (Court).   In February 2011, the Court issued a memorandum decision that vacated the portion of the February 2009 decision that denied service connection for a cervical spine disability and remanded the claim back to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In accordance with the Court's February 2011 memorandum decision, the Board finds that a remand is necessary to allow for the scheduling of a new VA examination to determine the etiology of the Veteran's cervical spine disability.  The Court also found that VA's duty to assist required that the VA seek clarification regarding the January 2008 and May 2008 medical opinions submitted by the Veteran's private physician.  

Additionally, the Board finds that a new VA examination should be conducted to determine the current severity of the Veteran's service-connected thoracolumbar disability.  Her spine was last examined by VA in July 2006.  During the October 2008 hearing, she testified that her symptoms had worsened.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. Rachael Mergenmeier and ask for clarification regarding the January 2008 medical opinion she provided in support of the Veteran's claim for service connection.  The clarification opinion should address whether the "degenerative changes" identified in the January 2008 medical opinion as being due to military service include degenerative changes in the cervical spine, thoracolumbar spine, or both. 

If an updated medical release form is required, provide the necessary form to the Veteran and request that she complete it to allow for a clarification opinion from Dr. Mergenmeier.
2.  Schedule the Veteran for a VA spine examination to determine the etiology of her cervical degenerative disc disease.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any cervical spine disabilities are etiologically related to any incident of active duty service, including the Veteran's reports of frequent impact injuries incurred while performing aircraft maintenance.  The examiner is also notified that the Veteran complained of tenderness to the left paracervical muscles during service in August 1987.  

The examiner should also determine whether the Veteran's cervical spine disability is caused or aggravated by her service-connected thoracolumbar spine disability.  

A complete rationale should be provided for all expressed opinions.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of all manifestations of her service-connected thoracolumbar disability.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  
The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  Finally, the examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bedrest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in both lower extremities due to the service-connected back disability.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

Finally, the examiner should provide an opinion concerning the impact of the Veteran's back and any related neurological disabilities on her ability to secure or follow a substantially gainful occupation.

The rationale for all opinions expressed should be provided.

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


